Citation Nr: 0512213	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 until August 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Cheyenne, Wyoming Regional Office 
(RO) of the Department of Veterans Affairs (VA).      


FINDING OF FACT

A disorder of either knee was not manifested in service; 
arthritis of a knee was not manifested in the first year 
following the veteran's discharge from active duty; and the 
veteran's current knee disabilities are not shown to be 
related to service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   An 
August 2002 letter from the RO (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in December 2002 and 
a January 2004 statement of the case (SOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the August 
2002 letter asked him to either submit or identify any 
additional information or evidence that would support his 
claim.  This was equivalent to advising the veteran to submit 
everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment 
and asked him to submit or identify any additional medical 
evidence that would support his claim.  The veteran has not 
identified any additional evidence pertinent to his claim.  

The Board has considered whether a VA examination or medical 
opinion is necessary.  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, while the evidence suggests the veteran 
has a chronic knee disability, there is no objective evidence 
that he sustained an injury to either knee during service, or 
that suggests his current knee problems may be related to 
service in any way.  Hence, an examination is not necessary.   

No further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.




II.  Factual Background

The veteran's service medical records do not reveal any 
complaints, findings or symptoms as to either knee.  His 
service entrance examination revealed a two-inch laceration 
scar on the left knee, but the lower extremities were found 
to be normal.  On separation examination the same scar was 
noted, and the lower extremities were again found to be 
normal. 

A VA progress note from January 1997 indicates that the 
veteran hurt his left knee on the job and that arthroscopy 
found much arthritis.  

On VA compensation and pension examination for heart problems 
in May 1998, the examiner noted that the veteran's past 
surgical history included bilateral knee arthroscopies with 
no complaints or residuals.  

VA outpatient treatment records from January 2002 to July 
2002 show assessments of degenerative joint disease of the 
left knee and severe osteoarthritis of the left knee.  X-rays 
showed severe medial compartment arthritis and calcific 
quadriceps tendonitis, as well as spurring in the patella.  
Physical examination showed the left knee was larger than the 
right.  There was palpable spurring, particularly in the 
medial aspect and also in the upper superior aspect of the 
knee joint.  The veteran suffered from left knee pain and 
weakness.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection on 
the merits, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

While the record shows the veteran definitely has a current 
left knee disability (see 2002 outpatient treatment records) 
and likely has also has disability of the right knee (note 
May 1998 history of bilateral knee arthroscopy), there is no 
evidence that he injured either of his knees in service, that 
arthritis of either knee became manifest within one year 
after service (so as to warrant consideration of chronic 
disease presumptions), or that disability of either knee is 
related to his military service.  Service medical records do 
not report any knee injury, and do not note any knee 
problems.  From the time of the veteran's separation from 
service in 1967 until 1997, there is no competent (medical) 
evidence that the veteran had a disability of either knee.  
Such a lengthy interval between service and the first 
objective evidence that the veteran has the knee disability 
for which he seeks service connection is, of itself, a factor 
weighing against a finding of service connection (in an 
aggravation case).  See Maxson v. Gober, 230 F.3d 1330 (Fed 
Cir. 2000).  While the veteran may believe that his current 
knee problems are related to his military service, because he 
is a layperson, his beliefs are not competent evidence as to 
medical nexus.  The United States Court of Appeals for 
Veterans Claims has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).        

In summary, there is no evidence of record that the veteran 
had an event, disease, or injury involving either knee during 
service, and no competent evidence that his current knee 
problems are related to service.  The preponderance of the 
evidence is against his claim.  Hence, it must be denied.






ORDER

Service connection for bilateral knee disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


